PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
St.Ives, Laurence, Robert
Application No. 16/440,020
Filed: June 13, 2019
Attorney Docket No.: OLS1
For: Cast In-Ground Lighting Assembly
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 12, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed October 30, 2020, which set a shortened statutory period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 31, 2020. A Notice of Abandonment was mailed July 1, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response to Restriction and Election Requirement (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

This application is being referred to Technology Center Art Unit 2878 for appropriate action in the normal course of business on the reply received July 12, 2021.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.


/KIMBERLY A INABINET/Paralegal Specialist, OPET